IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANIEL O'CALLAGHAN,                       : No. 621 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
MARINO SAVERI AND SARAH SAVERI,           :
JOHN MOLNAR, ESQ.,                        :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.